EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 7, “withing” has been changed to  --- within ---. 
In claim 1, line 10, “withing” has been changed to  --- within ---. 

Reasons for Allowance

Claims 1-3,5-10 and 12-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of reference, Qian et al. (11,222,267) shows a system and method that includes generating a spectrogram of a speech signal and inputting this into a neural network to determine semantic features. In regard to claims 1,8, and 15, the prior art of record does not specifically show or suggest the neural network model detects at least one target feature block corresponding to the at least one keyword from the spectrogram, wherein the target feature block comprises part of feature points of the spectrogram, the neural network model output a classification category of the at least one target feature block within the spectrogram, and the keyword is the classification category. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        July 27, 2022